NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALVIN E. WILLIAMS; JUDITH M.                    No. 16-56317
BROWN-WILLIAMS,
                                                D.C. No. 2:12-cv-05685-GW-JCG
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

BENTLEY MOTORS, INC.; RUSNAK
PASADENA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Alvin E. Williams and Judith M. Brown-Williams appeal pro se from the

district court’s order denying their post-judgment motion for reconsideration in

their action alleging federal and state law claims. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by denying appellants’ fourth

motion for reconsideration because appellants failed to establish any basis for such

relief. See id. at 1262-63 (setting forth grounds for reconsideration under Fed. R.

Civ. P. 60(b)).

      Appellants’ pending motions (Docket Entry Nos. 22, 23, and 24) are denied.

      AFFIRMED.




                                          2                                   16-56317